Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 21-40 are active in this application as the result of the cancelation of claims 1-20.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/26/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
4.	The disclosure is objected to because of the following informalities: The status of the cross-reference to related applications must be updated on page 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 21, It is unclear how limitations of the claim connected or related to each other in order to describe the Applicant’s invention.  The claim recites, “the diagnostic module further configured to transmit to the user interface module a list of potential differential diagnoses in order of descending likelihood of diagnosis”, It is unclear how a list of potential differential diagnoses in order of descending likelihood of diagnosis contributed to the claim and contributed to Applicant’s invention.  It is unclear whether the claimed “a list of potential differential diagnoses in order of descending likelihood of diagnosis” is related or associated with queries and queries’ responses.  Clarifications of the claim are respectfully requested.
Regarding claims 24, 32 and 40, there is insufficient antecedent basis for “the at least one user”.  
Regarding claims 25 and 33, there is insufficient antecedent basis for “the subsequent medical guidance” and “the secondary database”.  
Regarding claims 29 and 37, there is insufficient antecedent basis for “the user”.  Moreover, it is unclear how steps of the claims connected or related to each other in order to describe the Applicant’s invention.  The claim recites, “directing the user device to display a list of potential differential diagnoses in order of descending likelihood of diagnosis”, It is unclear how a list of potential differential diagnoses in order of descending likelihood of diagnosis contributed to the claims and contributed to Applicant’s invention.  The step of “directing…a list of portential differential diagnoses…” is not connected nor related to the steps of “directing…to display a first query…”, “receiving…” and “associating…” Clarification of the claim are respectfully requested.


Claim Rejection - Double Patenting
6.               The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online 
7.	Claims 21-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-21 of patent No. 10,140,674.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21-40 of the instant application recite broader version of claims 1-21 of ‘674 and they are substantially similar in scope and they use the similar limitations.  
	Claims Comparison

                       10,140,674                                                           Instant Application
1.  A computer-implemented interactive system operating in cooperation with 
a health care institution on behalf of at least one user, the system comprising: 
at least one processor and at least one storage medium adapted to implement the following: interactive processing components for processing information to provide collaborative interaction over a network between the at least one user, at least one primary database, and at least one secondary 
database associated with a third party, the collaborative interaction including deployment of: 
a search module in response to a query associated with a user device;  
a diagnostic inquiry module comprising an interactive sequence of at least two linked inquiries transmitted to the user device, wherein the interactive sequence comprises at least a first query and a second query, the 
second query being based on a response to the first query;  



sequence with patient record information stored in the at least one primary database;  and a recording module capable of automatically accessing and updating the patient record information during a recurring appointment associated with the at least one user, and user interface tools associated with 
the user device for accepting input from the diagnostic inquiry module, including an alphabetical, numerical, or alphanumerical scheduling code referring to scheduling an opening and closing of the patient record by at least one other user, and correspondingly displaying output as determined by the interactive processing components, wherein the output comprises a list of potential differential diagnoses displayed by a history diagnosis module in order of descending likelihood of diagnosis, the history diagnosis module suggesting a format of treatment, and the user interface tools being further 
operable to display and allow the at least one user to respond to the interactive sequence of the at least two linked inquiries;  
wherein an acuity is assigned to at least one diagnosis of the potential differential diagnoses based on a co-morbidity associated with the at least one diagnosis, the acuity being displayed to the at least one user. 
 
2.  The system of claim 1, wherein the user device is at least one of a smartphone, a tablet device, and a laptop computer. 
 
3.  The system of claim 1, wherein the history diagnosis module is operable to transmit to the at least one user, in connection with the at least one primary database, at least one possible diagnosis in response to the diagnostic inquiry module. 
 

 


5.  The system of claim 4, wherein the at least one secondary database guides the transmission of the history diagnosis module to indicate whether the subsequent medical guidance is allowed by applicable rules stored within the secondary database. 
 
6.  The system of claim 1, wherein the patient record information is also transmitted to the user device over the network. 
 


















7.  The system of claim 1, wherein the diagnostic inquiry module is operable to assign a weight to the user responses to the interactive sequence of the at least two linked inquiries. 

8.  A computer-implemented interactive method for diagnosing a patient operated in cooperation with a health care institution on 
responsive to a query associated with a user device;  deploying a diagnostic inquiry module associated with the at least one database via a network, the diagnostic inquiry module further comprising an interactive sequence of at least two linked inquiries transmitted to the user device, wherein the 
interactive sequence comprises at least a first query and a second query, the second query being based on a response to the first query;  accepting the user input from the diagnostic inquiry module, the user input including an 
alphabetical, numerical, or alphanumerical scheduling code referring to scheduling an opening and closing of a patient record by at least one other user, and correspondingly displaying output on the user device as determined by a processor and interactive processing components, wherein the output comprises a list of potential differential diagnoses displayed by a history diagnosis 
module in order of descending likelihood of diagnosis, the history diagnosis module suggesting a format of treatment;  and, displaying an interface on a user device, the interface operable to allow the at least one user to respond to the interactive sequence of the at least two linked inquiries;  wherein an 
acuity is assigned to at least one diagnosis of the potential differential diagnoses based on a co-morbidity associated with the at least one diagnosis, the acuity being displayed to the at least one user. 
 
9.  The method of claim 8, further comprising transmitting, via the history diagnosis module, at least one possible diagnosis in response to the diagnosis inquiry module. 
 

 


11.  The method of claim 10, further comprising displaying, by the interface, at least one indication that the subsequent medical guidance is allowed by applicable rules within a rules database. 

12.  The method of claim 11, wherein the applicable rules comprise at least one government regulation restricting at least one procedure in the format of treatment. 
 
13.  The method of claim 11, further comprising: displaying, by the interface, at least one further indication that the subsequent medical guidance is not allowed by applicable rules within a rules database;  providing an override function for the at least one user to prescribe the subsequent medical guidance;  and requesting approval from an insurance representative for the subsequent medical guidance. 
 
14.  The method of claim 11, wherein the subsequent medical guidance comprises at least one surgical procedure; and further comprising: prompting audibly at least one clinician performing the at least one surgical procedure;  and receiving at least one verbal description from the at least one clinician while performing the at least one surgical procedure. 
 
15.  The method of claim 8, further comprising accessing, by the diagnostic 
inquiry module, at least one patient record within a record processing system, the record processing system associating the diagnosis 
 
16.  The method of claim 15, further comprising transmitting the patient record to the user device. 
 
17.  The method of claim 8, further comprising assigning a weight to the user responses to the interactive sequence of the at least two linked inquiries. 
 
18.  The method of claim 8, wherein the acuity assignment determines a remuneration schedule for the at least one user. 
 
19.  The method of claim 8, wherein the history diagnosis module is further operable to: direct a physical examination of a patient based on responses to the interactive sequence; and direct testing of the patient based on the list of potential differential diagnoses. 
 
20.  A computer-implemented interactive system for use in diagnosing a patient, the system comprising: a user device associated with a preloaded module that includes at least one database associated with a catalogue of 
medical symptoms and conditions;  at least one processor and at least one non-transitory storage medium adapted to implement the following components: interactive processing components for processing information to provide collaborative interaction between a user and the at least one database, the 
collaborative interaction including deployment of: a search module in response 
to a query associated with the user device;  and a diagnostic inquiry module comprising an interactive sequence of at least two linked inquiries transmitted to the user device;  wherein the interactive sequence comprises at least a first query and a second query, the second query being based on a response to 

processing components, wherein the output comprises a list of potential differential diagnoses displayed by a history diagnosis module in order of descending likelihood of diagnosis, the history diagnosis module suggesting a format of treatment, and wherein the user interface tools are operable to display and allow the user to respond to the interactive sequence of the at least two linked inquiries as user responses to the interactive sequence; wherein an acuity is assigned to at least one diagnosis of the potential differential diagnoses based on a co-morbidity associated with the at least one diagnosis, the acuity being displayed to the at least one user. 
 
 21.  The system of claim 20, wherein the diagnostic inquiry module is operable to assign a weight to the user responses to the interactive sequence   of the at least two linked inquiries.  

a user interface module configured to communicate with a user device, the user interface module configured to direct the user device to display information and queries to a user and receiving responses from the user device input by the user; 





a diagnostic module configured to transmit to the user interface module a first query and a second query, the second query being based on a response to the first query received from the user on the user device, the diagnostic module further configured to transmit to the user interface module a list of potential differential diagnoses in order of descending likelihood of diagnosis; and 




























22. The system of claim 21, wherein the list of potential differential diagnoses in order of descending likelihood of diagnosis is formed based on the first and second responses.

23. The system of claim 21, wherein the diagnostic module assigns an acuity to at least one diagnosis of the potential differential diagnoses based on a co-morbidity associated with the at least one diagnosis, the acuity being transmitted by the user interface module to the user device.

24. The system of claim 21, wherein the diagnosis module is further configured to transmit to the at least one user a most likely diagnosis from the list of potential differential diagnoses.

25. The system of claim 24, wherein the instructions when executed by the processor further cause the computing device to implement a search module configured to receive a user query from the user device, the search module configured to access the database and at least one further database associated with a third party, wherein the diagnostic module accesses the at least one further database to determine whether the subsequent medical guidance is allowed by applicable rules stored within the secondary database.

26. The system of claim 24, wherein the diagnosis module is further configured to transmit a suggested treatment to the user interface module to be transmitted to the user device, the suggested treatment being associated with the most likely diagnosis.

27. The system of claim 24, wherein the diagnosis module is further configured to transmit subsequent medical guidance to the user interface module to be transmitted to the user device, the subsequent medical guidance related to treatment of the most likely diagnosis.

28. The system of claim 24, wherein the diagnosis module is further configured receive the first and second responses and assign a first weight to the first response and a second weight to the second response.

29. A computer-implemented interactive method for diagnosing a patient, the method comprising: directing a user device to display a first query and a second query, the second 

30. The method of claim 29, further comprising forming the list of potential differential diagnoses in order of descending likelihood of diagnosis based on the first and second responses.























31. The method of claim 29, further comprising assigning an acuity to at least one diagnosis of the potential differential diagnoses based on a co-morbidity associated with the at least one diagnosis, the acuity being transmitted to the user device.



33. The method of claim 32, further comprising: receiving a user query from the user device; accessing the database and at least one further database associated with a third party; and accessing the at least one further database to determine whether the subsequent medical guidance is allowed by applicable rules stored within the secondary database.

34. The method of claim 32, further comprising transmitting a suggested treatment to the user interface module to be transmitted to the user device, the suggested treatment being associated with the most likely diagnosis.

35. The method of claim 32, further comprising transmitting subsequent medical guidance to the user interface module to be transmitted to the user device, the subsequent medical guidance related to treatment of the most likely diagnosis.

36. The method of claim 32, further comprising: receiving the first and second responses; and assigning a first weight to the first response and a second weight to the second response.

37. A non-transitory computer readable medium storing instructions, the instructions, when executed by a computer including a memory, causing the computer to: direct a user device to display a first query and a second query, the second query being based on a response to the first query received from the user on the user device; direct the user device to display a list of potential differential diagnoses in order of descending likelihood of 

38. The non-transitory computer readable medium of claim 37, wherein the instructions, when executed by the computer, further cause the computer to form the list of potential differential diagnoses in order of descending likelihood of diagnosis based on the first and second responses.

39. The non-transitory computer readable medium of claim 37, wherein the instructions, when executed by the computer, further cause the computer to assign an acuity to at least one diagnosis of the potential differential diagnoses based on a co-morbidity associated with the at least one diagnosis, the acuity being transmitted to the user device.

40. The non-transitory computer readable medium of claim 37, wherein the instructions, when executed by the computer, further cause the computer to wherein the diagnosis module is further configured to transmit to the at least one user a most likely diagnosis from the list of potential differential diagnoses.


Regarding claims 21, 29, 37 of the instant application, the claims are directed toward similar subject matter as claims 1, 8 and 20 of 10,140,674, as the claims recite the broader version of ‘674.  Although the conflicting claims are not identical, they are not patently distinct from each other because it would have been prima facia obvious to one of the ordinary skills, before the effective filing date of the claimed invention to apply the teaching of ‘674 to the instant application.  The motivation would have been to accommodate an obvious need.


Examiner's Note
8.	The Examiner respectfully requests of the Applicants in preparing responses, to fully  consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 2007/0239490) in view of Berdia (US 2012/0035959).
Regarding claim 21, Sullivan discloses a system comprising a computing device including a processor and a memory storing instructions (Figure 1), the instructions when executed by the processor causing the computing device to implement: 
a user interface module configured to communicate with a user device, the user interface module configured to direct the user device to display information and queries to a user and receiving responses from the user device input by the user (At least Figures 2-6, [0127]-[0128], “[0127] FIG. 2…Each subsection 25 includes a plurality of queries 26, each relating to an observable patient medical condition (i.e.: whether the patient is vomiting, is nauseated, has chest pain).  A query could be presented in the form of a checkable box (as with the query indicated as reference numeral 26a).  Each query 26 includes a query heading 27 which identifies the patient medical condition for which the user is to input information.  In the preferred embodiment, each query 26 includes a plurality of pre-selected observations (noted below) that the user can select.  Each subsection also includes a plurality of qualifying statements, indicated generally as 26a, each having a checkable box.  These qualifying statements can be selected by the user to narrow or further describe the information input by the user into the relevant query 26.  [0128] The template 24 as shown in FIG. 2 is in its initial a health care professional begins to respond to questions raised by the template or before the health care professional begins to input information into the queries 26.  For example, the template 24 includes a query 26 to determine whether the chest pain is radiating toward the back.  If not, "none" is marked by placing the cursor 28 on the "none" legend 30 for that answer and activating the choice (as by clicking a mouse button, if the cursor is moved by a mouse).  The communication device 18 then displays that answer and the user is free to move on to other questions”); 
a diagnostic module configured to transmit to the user interface module a first query and a second query, the second query being based on a response to the first query received from the user on the user device (At least Figures 2-6, [0127]-[0128], “[0127] FIG. 2…Each subsection 25 includes a plurality of queries 26, each relating to an observable patient medical condition (i.e.: whether the patient is vomiting, is nauseated, has chest pain).  A query could be presented in the form of a checkable box (as with the query indicated as reference numeral 26a).  Each query 26 includes a query heading 27 which identifies the patient medical condition for which the user is to input information.  In the preferred embodiment, each query 26 includes a plurality of pre-selected observations (noted below) that the user can select.  Each subsection also includes a plurality of qualifying statements, indicated generally as 26a, each having a checkable box.  These qualifying statements can be selected by the user to narrow or further describe the information input by the user into the relevant query 26.  [0128] The template 24 as shown in FIG. 2 is in its initial condition, before a health care professional begins to respond to questions raised by the template or before the health care professional begins to input information into the queries 26.  For example, the template 24 includes a query 26 to determine whether the chest pain is radiating toward the back.  If not, "none" is marked by placing the cursor 28 on the "none" legend 30 for that answer and activating the choice (as by clicking a mouse button, if the cursor is moved by a mouse).  The communication device 18 then displays that answer and the user is free to move on to other questions”), the diagnostic module further configured to transmit to the user interface module a list of potential differential diagnoses (Figure 4, [0131], “FIG. 4: "Recommendation: Consider the diagnosis of Thoracic Aortic Dissection (TAD).  Measure bilateral arm blood pressure, if possible.  Look at the X-ray specifically for signs of TAD (e.g. abnormal aortic contour, widening of mediastinum, deviation of the trachea or mainstem bronchi).  Document your observations." Thus, additional diagnostic steps are recommended to evaluate whether a TAD is present” and Figures 7-10, [0142]-[0143], list of possible diagnoses, called the differential diagnosis); and 
a record processing system configured to receive a first response associated with the first query and a second response associated with the second query (At least Figures 2-6, [0127]-[0128], “[0127] FIG. 2…Each subsection 25 includes a plurality of queries 26, each relating to an observable patient medical condition (i.e.: whether the patient is vomiting, is nauseated, has chest pain).  A query could be presented in the form of a checkable box (as with the query indicated as reference numeral 26a).  Each query 26 includes a query heading 27 which identifies the patient medical condition for which the user is to input information.  In the preferred embodiment, each query 26 includes a plurality of pre-selected observations (noted below) that the user can select.  Each subsection also includes a plurality of qualifying statements, indicated generally as 26a, each having a checkable box.  These qualifying statements can be selected by the user to narrow or further describe the information input by the user into the relevant query 26.  [0128] The template 24 as shown in FIG. 2 is in its initial condition, before a health care professional begins to respond to questions raised by the template or before the health care professional begins to input information into the queries 26.  For example, the template 24 includes a query 26 to determine whether the chest pain is radiating toward the back.  If not, "none" is marked by placing the cursor 28 on the "none" legend 30 for that answer and activating the choice (as by clicking a mouse button, if the cursor is moved by a mouse).  The communication device 18 then displays that answer and the user is free to move on to other questions”), the record processing system configured to associate the first and second responses with patient record information stored in a database ([0113]-[0114], [0117], [0123]-[0124], [0167]).
Sullivan is silent as to the diagnostic module further configured to transmit to the user interface module a list of potential differential diagnoses in order of descending likelihood of diagnosis.  On the other hand, Berdia teaches the diagnostic module further configured to transmit to the user interface module a list of potential differential diagnoses in order of descending likelihood of diagnosis (Berdia: Figure 5, [0068], list of potential diagnoses in a descending order).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to transmit to the user interface module a list of potential differential diagnoses in order of descending likelihood of diagnosis as suggested by Berdia.  The motivation would have been to providing quick and accurate viewing for further performance of accurate procedures and treatment.         

Regarding claims 29 and 37, Sullivan/Berdia discloses a computer-implemented interactive method for diagnosing a patient, and a non-transitory computer readable medium storing instructions (Figure 1), the method comprising: 
directing a user device to display a first query and a second query, the second query being based on a response to the first query received from the user on the user device (At least Figures 2-6, [0127]-[0128], “[0127] FIG. 2…Each subsection 25 includes a plurality of queries 26, each relating to an observable patient medical condition (i.e.: whether the patient is vomiting, is nauseated, has chest pain).  A query could be presented in the form of a checkable box (as with the query indicated as reference numeral 26a).  Each query 26 includes a query heading 27 which identifies the patient medical condition for which the user is to input information.  In the preferred embodiment, each query 26 includes a plurality of pre-selected observations (noted below) that the user can select.  Each subsection also includes a plurality of qualifying statements, indicated generally as 26a, each having a checkable box.  These qualifying statements can be selected by the user to narrow or further describe the information input by the user into the relevant query 26.  [0128] The template 24 as shown in FIG. 2 is in its initial condition, before a health care professional begins to respond to questions raised by the template or before the health care professional begins to input information into the queries 26.  For example, the template 24 includes a query 26 to determine whether the chest pain is radiating toward the back.  If not, "none" is marked by placing the cursor 28 on the "none" legend 30 for that answer and activating the choice (as by clicking a mouse button, if the cursor is moved by a mouse).  The communication device 18 then displays that answer and the user is free to move on to other questions”); 
directing the user device to display a list of potential differential diagnoses (Figure 4, [0131], “FIG. 4: "Recommendation: Consider the diagnosis of Thoracic Aortic Dissection (TAD).  Measure bilateral arm blood pressure, if possible.  Look at the X-ray specifically for signs of TAD (e.g. abnormal aortic contour, widening of mediastinum, deviation of the trachea 
receiving a first response associated with the first query and a second response associated with the second query (At least Figures 2-6, [0127]-[0128], “[0127] FIG. 2…Each subsection 25 includes a plurality of queries 26, each relating to an observable patient medical condition (i.e.: whether the patient is vomiting, is nauseated, has chest pain).  A query could be presented in the form of a checkable box (as with the query indicated as reference numeral 26a).  Each query 26 includes a query heading 27 which identifies the patient medical condition for which the user is to input information.  In the preferred embodiment, each query 26 includes a plurality of pre-selected observations (noted below) that the user can select.  Each subsection also includes a plurality of qualifying statements, indicated generally as 26a, each having a checkable box.  These qualifying statements can be selected by the user to narrow or further describe the information input by the user into the relevant query 26.  [0128] The template 24 as shown in FIG. 2 is in its initial condition, before a health care professional begins to respond to questions raised by the template or before the health care professional begins to input information into the queries 26.  For example, the template 24 includes a query 26 to determine whether the chest pain is radiating toward the back.  If not, "none" is marked by placing the cursor 28 on the "none" legend 30 for that answer and activating the choice (as by clicking a mouse button, if the cursor is moved by a mouse).  The communication device 18 then displays that answer and the user is free to move on to other questions”); and 
associating the first and second responses with patient record information stored in a database ([0113]-[0114], [0117], [0123]-[0124], [0167]).
 (Berdia: Figure 5, [0068], list of potential diagnoses in a descending order).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to display a list of potential differential diagnoses in order of descending likelihood of diagnosis as suggested by Berdia.  The motivation would have been to providing quick and accurate viewing for further performance of accurate procedures and treatment.         

Regarding claims 22, 30 and 38, Sullivan/Berdia discloses wherein the list of potential differential diagnoses in order of descending likelihood of diagnosis is formed based on the first and second responses (Sullivan: Figures 7-10, [0142]-[0143], list of possible diagnoses, called the differential diagnosis and Berdia: Figure 5, [0068], list of potential diagnoses in a descending order).

Regarding claims 23, 31 and 39, Sullivan/Berdia discloses wherein the diagnostic module assigns an acuity to at least one diagnosis of the potential differential diagnoses based on a co-morbidity associated with the at least one diagnosis, the acuity being transmitted by the user interface module to the user device (Sullivan: [0159], display acuity level).

Regarding claims 24, 32 and 40, Sullivan/Berdia discloses wherein the diagnosis module is further configured to transmit to the at least one user a most likely diagnosis from the list of potential differential diagnoses (Sullivan: [0143]-[0144], [0169]).


Regarding claims 26 and 34, Sullivan/Berdia discloses wherein the diagnosis module is further configured to transmit a suggested treatment to the user interface module to be transmitted to the user device, the suggested treatment being associated with the most likely diagnosis (Sullivan: [0124], [0169]-[0170], treatment).

Regarding claims 27 and 35, Sullivan/Berdia discloses wherein the diagnosis module is further configured to transmit subsequent medical guidance to the user interface module to be transmitted to the user device, the subsequent medical guidance related to treatment of the most likely diagnosis (Sullivan: [0124], [0169]-[0174], treatment).

Regarding claims 28 and 36, Sullivan/Berdia discloses wherein the diagnosis module is further configured receive the first and second responses and assign a first weight to the first response and a second weight to the second response (Berdia: [0068], “Based upon the responses to the questions, the system in step 506 will weigh each response and compare it to the Knowledge Base ("KB") using various methodologies and an analytical engine to determine the          

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/            Primary Examiner, Art Unit 2153